Exhibit 10.26

CBRE Realty Finance

185 Asylum Street

City Place 1, 31st Floor

Hartford, CT 06103

860 275 6200 Tel

860 275 6225 Fax

www.cbrerealtyfinance.com

September 2, 2008

PERSONAL & CONFIDENTIAL

Kenneth J. Witkin

c/o CBRE Realty Finance, Inc.

185 Asylum Street

City Place I, 31st Floor

Hartford, CT 06880

RE: Severance/Retention Arrangement

Dear Ken:

This letter agreement (the “Letter Agreement”), when signed by you in the space
indicated below, shall constitute the agreement between you and CBRE Realty
Finance, Inc. (the “Company”) regarding your eligibility to participate in a
severance and retention arrangement as it pertains to your employment with CBRE
Realty Finance Management, LLC (the “Manager”), subject to the terms and
conditions set forth below. The terms and conditions of this severance and
retention arrangement are detailed below:

 

1. Severance Payments

(a) If your employment with the Manager is terminated without Cause (as defined
in Paragraph 9(b) below) during the first twenty-four (24) months of your
employment with the Manager, and the Manager for any reason fails or refuses to
pay you, pursuant to the offer letter agreement dated August 10, 2007 and signed
by Bill R. Frazer, Senior Managing Director and signed and dated by you as of
August 20, 2007 (the “Employment Agreement”), the severance amount of one year’s
salary plus $300,000.00 within fifteen (15) days of said termination, then the
Company will pay you an amount equal to $700,000.00 (the “Severance Guarantee”).
Notwithstanding the previous sentence, the Company shall have no obligation to
pay you the Severance Guarantee if you elect, in your sole discretion, to accept
employment with a new employer involved in the Strategic Transaction (as defined
in Paragraph 9(d) below) in a position comparable to your position as CEO and
President in all respects, including without limitation title, authority,
duties, responsibilities, compensation, benefits, and severance, with the
Manager, the Company or a successor to the Company. In addition, for the
avoidance of doubt, you shall have no obligation to accept any offer of new
employment made by the Manager, the Company or a successor to the Company.
Further, for the avoidance of doubt, if you are offered a position comparable to
your position as CEO and President in all respects, including without limitation
title, authority, duties, responsibilities, compensation, benefits, and
severance, with the Manager, the Company or a successor to the Company after the
occurrence of a Strategic Transaction at a location within 50 miles to the north
and/or east, or 5 miles in any other direction, of Hartford, CT and choose not
to accept it, then the Company will have no obligation under this Letter
Agreement to pay the Severance Guarantee.



--------------------------------------------------------------------------------

(b) If your employment with the Manager is terminated by the Manager without
Cause (as defined in Paragraph 9(b) below), then the “Restricted Period,” as
defined in the Restricted Stock Award Agreement between you and the Company
dated September 4, 2007 with respect to 75,000 shares of common stock of the
Company (the “Restricted Stock”) entered into under the Company’s 2005 Equity
Incentive Plan (the “Stock Plan”), shall immediately lapse, and the option to
purchase 24,000 shares of common stock of the Company which was granted to you
under the Option Award Agreement under the Stock Plan between you and the
Company dated September 4, 2007 (the “Stock Option”) shall immediately become
exercisable.

(c) The amounts described in Paragraph 1(a) (the Severance Guarantee) shall be
payable in one lump sum payment on or before the 30th day following termination
of your employment.

(d) The Severance Guarantee shall be contingent upon (i) your signing (and not
revoking) and complying with a general release of claims (the “Release”) (as
described in Paragraph 5 below) and (ii) your complying with any continuing
obligations you may have to the Manager following the termination of your
employment as set forth in the Employment Agreement and the Continuing
Obligations (as defined in Paragraph 9(e) below).

(e) For avoidance of doubt, it is the intention of the parties hereto that the
Employment Agreement remain in full force and effect following the execution of
this Letter Agreement.

 

2. Transition Provisions

(a) If within one year of a Change of Control (as defined in the Stock Plan),
your employment is terminated by the Company without Cause, or you terminate
your employment for Good Reason, as defined in Paragraph 9(f) below, then all
outstanding awards issued to you under the Stock Plan shall immediately vest
and/or become exercisable, as applicable.

 

3. Bonus

The Company will pay you a special bonus of $350,000 (the “Special Bonus”) upon
the earlier of the occurrence of the following events: (i) the consummation of a
Strategic Transaction, or (ii) April 30, 2009; provided, however, that such
bonus shall not be payable if your employment is earlier terminated for Cause
(as defined in Paragraph 9(b) below) or if you voluntarily resign. Such bonus
shall be payable within 30 days following the occurrence of the earlier of the
consummation of a Strategic Transaction or April 30, 2009. For the avoidance of
doubt, you will receive the Special Bonus if your employment has not been
terminated for Cause and you have not voluntarily resigned before the earlier of
a Strategic Transaction or April 30, 2009.

 

4. Effect of Termination for Cause or Voluntary Resignation

Notwithstanding anything else herein to the contrary, you will not receive any
Severance Guarantee, Special Bonus or accelerated vesting if your employment is
terminated for Cause or if you resign voluntarily. For this purpose, you will be
deemed to have terminated employment as of the date on which either you provide
notice of your termination of employment, or the Manager, the Company or the
successor to the Company has given notice of such a termination of employment,
notwithstanding the fact that you may continue to work or may be on leave. The
Manager, the Company or the successor to the Company shall have the right to
terminate your employment with or without Cause.

 

2



--------------------------------------------------------------------------------

5. General Release

The Company’s obligation to pay the Severance Guarantee pursuant to this Letter
Agreement shall be contingent upon, and is the consideration for, you (or, in
the event of your death, your estate) executing and delivering to the Company, a
Release, in customary form (as attached hereto as Exhibit A), releasing the
Company, its affiliates and all current and former directors, officers and
employees of the Company, the Manager, its affiliates and all current and former
directors, officers and employees of the Manager, and any successor to the
Company, its affiliates and all current and former directors, officers and
employees of any successor to the Company from any claims relating to your
employment with the Company, the Manager or the successor to the Company
Manager, other than claims relating to continuing obligations under, or
preserved by (i) this Letter Agreement or (ii) any compensation or benefit plan,
program or arrangement in which you were participating as of the date of such
termination of employment, and no such amounts shall be provided until you
execute and deliver to the Company or any successor to the Company a letter
which provides that you had not revoked such Release after seven days following
the date of the Release. Notwithstanding any language in this agreement or in
any release signed by you, you are not releasing any claim you may have under,
and you will be indemnified and held harmless by the Company pursuant to, the
Indemnification Agreement dated September 4, 2007 between the Company and you
(the “Indemnification Agreement”). Furthermore, after your termination of
employment, if you are asked to cooperate with the Company in connection with
resolving any issues, disputes, formal or informal investigations, court
proceedings, regulatory proceedings or other forms of actions that may arise
with respect to any action, you agree to provide such assistance to the Company
or Manager as may reasonably be requested of you; provided such assistance does
not unreasonably interfere with your existing employment or service
arrangements. In addition, for each day that your services are required, the
Company shall pay you at the daily rate of your most recent compensation
(defined as base salary plus annual cash bonus) from the Company. Your
obligations hereunder are required only to the extent that they do not
unreasonably interfere or conflict with your then current employment or service
arrangements. You are hereby advised to seek advice of counsel in connection
with this Release, and you acknowledge and agree that you have otherwise had the
opportunity to seek advice of counsel in connection with this Letter Agreement.

 

6. Taxes

All payments hereunder will be subject to required withholding for all
applicable income, Social Security, Medicare and other payroll taxes.

 

7. Further Conditions

All payments hereunder are contingent upon your full compliance with all of the
terms of this Letter Agreement and Release including the following conditions:

(a) You acknowledge that during your employment with the Manager, the Company or
any successor to the Company, you have had access to, and possession of,
non-public information belonging to the Manager, the Company or any successor to
the Company, as applicable, including, confidential and proprietary information,
data, and documents. Unless authorized in writing, you agree not to use or to
disclose any such information to any person or entity (except as may be required
by law).

(b) From the date hereof through the one-year period commencing with any
termination of your employment with the Manager, the Company or any successor to
the Company (the “Restriction Period”), you agree that you shall not, without
the Company’s (or any successor’s) prior written consent, directly or indirectly
(i) solicit or encourage to leave the employment or other service of the
Manager, the Company or any successor to the Company, or any affiliate, employee
or independent contractor thereof or (ii) hire (on your behalf or any other
person or entity) any employee or independent contractor who has

 

3



--------------------------------------------------------------------------------

left the employment or other service of the Manager or the Company, or any of
their affiliates within the one-year period which follows the termination of
such employee’s or independent contractor’s employment or other service with the
Manager, the Company or any successor to the Company or their affiliates. During
the Restriction Period, you agree that you will not, whether for your own
account or for the account of any other person, firm, corporation or other
business organization, intentionally interfere with the Manager’s, the Company’s
or any successor to the Company, or any of their affiliates’ relationship with,
or endeavor to entice away from the Manager, the Company or any successor to the
Company or any of their affiliates, any person who during your employment with
the Manager, the Company or any successor to the Company is or was a customer or
client of the Manager , the Company or any successor to the Company or any of
their affiliates; provided, however, that this Paragraph 7(b) shall not limit
your right to communicate for any purpose with any customer or client (of the
Manager, the Company or any successor to the Company or any of their
affiliates) with which or with whom you had a significant business relationship
prior to September 4, 2007.

(c) During the Restriction Period, the Company and you agree that none of you
will knowingly take any actions that are adverse to the interests of the other
or any successor to the Company, or make any derogatory statement concerning the
other or any successor to the Company or any of their affiliates or employees to
any person, including the media, any financial consultant or analyst or any
public group. This provision shall not in any way prevent you from making
truthful statements that are required by law, or in connection with a legal or
judicial proceeding or by governmental regulations, provided that, to the extent
legally permissible, you provide the Company with timely, advance notice of any
such proceeding or request for information with respect to the Manager, the
Company or any successor to the Company.

(d) You agree to keep the terms of this Letter Agreement strictly confidential,
except as necessary to obtain legal, financial or tax advice; provided in the
event of such disclosure you obtain assurance from such persons to keep the
terms of this Letter Agreement strictly confidential and you will be responsible
for any breach by any such advisor. This provision does not preclude you from
responding to any inquiry about this Letter Agreement and Release or its
underlying facts and circumstances by any self regulatory organization or
regulatory or governmental agency, provided that, to the extent legally
permissible, you provide the Company or any successor to the Company with
timely, advance notice of any such inquiry.

(e) If all or any portion of the Severance Guarantee or other payments or
benefits due under this Letter Agreement constitute “nonqualified deferred
compensation” subject to Section 409A of the Code, then any such payments or
benefits that are payable to you upon or with reference to the date of your
termination of employment shall be payable only upon or with reference to the
date of your “separation from service,” as such term is defined in Section 409A
of the Code and the regulations and other guidance issued thereunder (together,
“Section 409A”), from the Manager or the Company, as applicable (your
“Separation from Service”). Further, if at the date of your Separation from
Service you are a “specified employee” as defined in Section 409A, then, to the
extent required by Section 409A, such Severance Payment (or portion thereof) and
any other such payments or benefits that are payable upon your Severance from
Service and constitute deferred compensation subject to Section 409A shall be
paid to you no earlier than the first day of the seventh month following the
month in which your Severance from Service occurs or, if earlier, the date of
your death (the “6-Month Delay”). If the 6-Month Delay becomes applicable such
that payments are delayed, any payments that are so delayed shall accrue
interest, from the date such payments were otherwise due through the actual
payment date, at the U.S. “prime rate” plus two percent (2%) as reported by a
U.S. nationally-recognized source on the date of such separation.

 

4



--------------------------------------------------------------------------------

(f) For the purposes of this Letter Agreement, notice and all other
communications provided for in this Letter Agreement shall be in writing and
shall be deemed to have been duly given when hand delivered or mailed by United
States certified or registered express mail, return receipt requested, postage
prepaid, if to you, addressed to you at your respective address on file with the
Company; if to the Company, addressed to CBRE Realty Finance, Inc., 185 Asylum
Street, City Place I, 31st Floor, Hartford, CT 06880, and directed to the
attention of its General Counsel; or to such other address as any party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

(g) This Letter Agreement, and your rights and obligations hereunder, may not be
assigned by you; any purported assignment by you in violation hereof shall be
null and void. In the event of any sale, transfer or other disposition of all or
substantially all of the Manager’s or Company’s assets or business, whether by
merger, consolidation or otherwise, the Manager or the Company may assign this
Agreement and its rights hereunder to the entity succeeding to the Manager’s or
Company’s assets or business in connection with such transaction.

(h) This Letter Agreement and Release may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by you and the Company or, in the case of a waiver, by the
party waiving compliance. No delay on the part of either you or the Company in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of either you or the Company of any
such right, power or privilege nor any single or partial exercise of any such
right, power or privilege, preclude any other or further exercise thereof or the
exercise of any such other right, power or privilege.

(i) This Agreement shall not limit any right of yours under the Indemnification
Agreement or to receive any payments or benefits under an agreement with or an
employee benefit or compensation plan of the Manager or the Company, initially
adopted prior to, as of or after the date hereof, which are expressly contingent
thereunder upon the occurrence of a Strategic Transaction (including, but not
limited to, the acceleration of any rights or benefits thereunder); provided,
that in no event shall you be entitled to any payment under this Letter
Agreement which duplicates a payment received or receivable by you under any
severance, retention or similar plan or policy of the Manager or the Company,
and in any such case you shall only be entitled to receive the greater of the
two payments.

(j) The use of captions in this Letter Agreement is for convenience. The
captions are not intended to and do not provide substantive rights.

 

8. Governing Law; Legal Fees

(a) This Letter Agreement shall be governed by, and construed and interpreted in
accordance with New York law.

(b) The Company shall reimburse you for your reasonable legal fees in an amount
not to exceed $20,000 in connection with your retention of an attorney to
represent you in connection with this Letter Agreement.

 

9. Definitions

For purposes of this Letter Agreement, the following terms shall have the
meanings indicated below:

(a) “Board” means the Board of Directors of the Company.

 

5



--------------------------------------------------------------------------------

(b) “Cause” shall mean (i) engaging in (A) willful or gross misconduct or
(B) willful or gross neglect; (ii) after written notice and a period of at least
thirty (30) days to cure (if curable), repeatedly failing to adhere to the
directions of superiors or the Board or the written policies and practices of
the Manager, the Company or either of their subsidiaries or affiliates;
(iii) the conviction of a felony or a crime of moral turpitude, dishonesty,
breach of trust or unethical business conduct, or any crime involving the
Manager, the Company or either of their subsidiaries or affiliates; (iv) fraud,
misappropriation or embezzlement; (v) after written notice and a period of at
least thirty (30) days to cure (if curable), a material breach of your
employment agreement (if any) with the Manager, the Company, or either of their
subsidiaries or affiliates; (vi) after written notice and a period of at least
thirty (30) days to cure (if curable), acts or omissions constituting a material
failure to perform substantially and adequately the duties assigned to you;
(vii) any illegal act materially detrimental to the Manager, the Company, or
either of their subsidiaries or affiliates; or (viii) after written notice and a
period of at least thirty (30) days to cure, repeated failure to devote
substantially all of your business time and efforts to the Manager, the Company,
or either of their subsidiaries or affiliates if required by your employment
agreement; provided, however, that, if at any particular time you are subject to
an effective employment agreement with the Manager or the Company, then, in lieu
of the foregoing definition, “Cause” shall at that time have such meaning as may
be specified in such employment agreement.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Strategic Transaction” shall mean the occurrence of any of the following
events: (i) a sale of all or substantially all of the Company, or all or
substantially all of the assets of the Company; (ii) a liquidation of the
Company; (iii) the admission of a new external manager to the Company; (iv) the
sale of 50% or more of the voting securities of the Company; or (v) the
internalization of employees of the Manager into the Company.

(e) “Continuing Obligations” shall mean your obligations pursuant to Paragraph
7(a)-(d) of this Letter Agreement.

(f) “Good Reason” shall have the meaning given to it at page 24 of the Company’s
Proxy Statement For 2008 Annual Meeting of Stockholders held on June 4, 2008.

 

CBRE REALTY FINANCE, INC. By  

/s/ Michael Angerthal

Name:   Michael Angerthal Title:   Chief Financial Officer Date  

September 2, 2008

 

ACKNOWLEDGED AND AGREED:

/s/ Kenneth J. Witkin

Kenneth J. Witkin

 

6



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

THIS RELEASE is made as of the          day of                 , 200[8] by
Kenneth J. Witkin (the “Employee”).

WHEREAS, the Employee is a party to a certain letter agreement with CBRE Realty
Finance, Inc. (the “Company”) dated May     , 2008 (the “Letter
Agreement”) (unless the context requires otherwise, capitalized terms used but
not defined herein shall have the respective meanings ascribed thereto by the
Letter Agreement).

NOW, THEREFORE, with the intent to be legally bound and in consideration of the
agreements herein contained, plus other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Employee agrees as
follows:

1. The Employee, for himself and his spouse, heirs, executors, administrators,
successors, and assigns, hereby releases and discharges (i) the Manager, the
Company and their subsidiaries and other affiliated companies; (ii) each of
their respective past and present officers, directors, agents, and employees;
and (iii) all the employee benefit plans of the Manager and the Company and of
any of their affiliated companies, any trusts and other funding vehicles
established in connection with any such plans, any members of committees
established under the terms of any such plans, and any administrators or
fiduciaries of any such plans, from any and all actions, causes of action,
claims, demands, grievances, and complaints, known and unknown, which he or his
spouse, heirs, executors, administrators, successors, and assigns ever had or
may have at any time through the Effective Date (as defined below), other than
for payments set forth under the Letter Agreement. The Employee acknowledges and
agrees that this Release is intended to cover and does cover, but is not limited
to, (i) any claim under Title VII of the Civil Rights Act of 1964, Section 1981
of the Civil Rights Act of 1866, the Age Discrimination in Employment Act, the
Equal Pay Act, the Employee Retirement Income Security Act, or the Americans
with Disabilities Act, each as amended; (ii) any claim of employment
discrimination whether based on a federal, state, or local statute or court or
administrative decision; (iii) any claim for wrongful or abusive discharge,
breach of contract, invasion of privacy, intentional infliction of emotional
distress, defamation, or other common law contract or tort claims including, but
not limited to, such claims arising from any statements the Manager or the
Company is or heretofore has been required to make to or file with any
regulatory agency with regard to the termination of the Employee’s employment;
(iv) any claims, whether statutory, common law, or otherwise, arising out of the
terms or conditions of his employment at the Manager or the Company or the
Employee’s separation from the Manager or the Company (other than for payments
set forth under the Letter Agreement); and (v) any claim for attorneys’ fees,
costs, disbursements, or other like expenses. The enumeration of specific
rights, claims, and causes of action being released should not be construed to
limit the general scope of this Release. It is the intent of the parties that by
this Release the Employee is giving up all rights, claims, and causes of action
accruing prior to the Effective Date, whether known or unknown or whether or not
any damage or injury has yet occurred; provided, however, that this Release
shall not release any claim the Employee may have to enforce the Letter
Agreement or any benefit plan of the Company or any claim the Employee may have
that by law cannot be released.

2. The Employee acknowledges that he was advised in writing to consult with
legal counsel before signing this Release; that he has obtained such advice as
he deems necessary with respect to this Release; that he has fully read and
understood the terms of this Release; and that he is signing this Release
knowingly and voluntarily, without any duress, coercion, or undue influence, and
with an intent to be bound. The Employee further acknowledges that he has been
given at least 21 days to consider this

 

7



--------------------------------------------------------------------------------

Release and that he has elected to sign it on this date after having taken what
he considers to be a sufficient period of time to consider his options. The
parties agree that any changes made to this Release or the Letter Agreement
after the initial delivery hereof will not restart the running of such 21-day
period.

3. The Employee understands that he or she is entitled to revoke this Release
within seven days following delivery and that the Release will not become
effective until the seven-day period has expired (the last day thereof, the
“Effective Date”); that revocation may be effected by giving written notice
delivered to the General Counsel of the Company, within the seven-day period;
and that in the event that the Employee timely exercises his right to revoke
this Release, the Release will immediately become null and void and that
pursuant to the Letter Agreement the Company may be entitled to a legal remedy
against him.

[N.B: Additional provisions and information necessary to perfect release of ADEA
claims in the event of a plan of terminations.]

IN WITNESS WHEREOF, the Employee has executed this Release as of the date and
year first above written:

 

 

Kenneth J. Witkin

 

STATE OF [NEW YORK]   )         ) ss:       COUNTY OF [NEW YORK]   )      

On the              day of              in the year 200[8] before me, the
undersigned, a Notary Public in and said State, personally appeared Kenneth J.
Witkin, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

 

 

Notary Public

 

8